Case 2:19-cv-15735-SDW-LDW Document 7 Filed 08/14/19 Page 1 of 1 PageID: 311

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Newark, NJ


  FRANCISCUS DARTEE
                                            Plaintiff,
  v.                                                     Case No.:
                                                         2:19−cv−15735−SDW−LDW
                                                         Judge Susan D. Wigenton
  THE BANK OF NEW YORK MELLON
  CORPORATION, et al.
                                            Defendant.



  Clerk, Superior Court of New Jersey
  Morris County Courthouse
  Washington & Court Streets
  Morristown, NJ 07963−0910
  State No: MRS L 001294 19


  Dear Clerk of Court:
    Enclosed please find a certified copy of the Order remanding the above entitled
  matter to your Court.




                                               Very truly yours,
                                               William T. Walsh, Clerk
                                               By Deputy Clerk, vm



 encl.
 cc: All Counsel
